NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

JAMEL LEE BELL,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-4413
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Donald G. Jacobsen,
Judge.

Jamel Lee Bell, pro se.


PER CURIAM.

             Affirmed. See McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA 2013);

Bell v. State, 27 So. 3d 209 (Fla. 2d DCA 2010); Doby v. State, 25 So. 3d 598 (Fla. 2d

DCA 2009); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Valdez-Garcia v.

State, 965 So. 2d 318 (Fla. 2d DCA 2007); Steward v. State, 931 So. 2d 133 (Fla. 2d

DCA 2006); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004); Brown v. State,

827 So. 2d 1054 (Fla. 2d DCA 2002); Sims v. State, 141 So. 3d 613 (Fla. 4th DCA

2014); Harris v. State, 789 So. 2d 1114 (Fla. 1st DCA 2001).


SILBERMAN, MORRIS, and SALARIO,JJ., Concur.